UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4803


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LASHON ALVIN LADSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Senior District Judge. (4:09-cr-00226-TLW-1)


Submitted: May 22, 2019                                           Decided: June 4, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Casey P. Riddle, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Lauren L. Hummel,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lashon Alvin Ladson appeals from the district court’s order revoking his

supervised release and imposing a 24-month term of imprisonment. Counsel has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal, but questioning whether the district court abused its

discretion in revoking Ladson’s supervised release and whether Ladson’s sentence was

plainly unreasonable. Although informed of his right to file a supplemental brief, Ladson

has not done so. We affirm.

      We review a district court’s decision to revoke supervised release for an abuse of

discretion. United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999). A court may

revoke supervised release if it “finds by a preponderance of the evidence that the

defendant violated a condition of supervised release.” 18 U.S.C. § 3583(e)(3) (2012).

We have reviewed the record and conclude that the district court did not abuse its

discretion when it determined that the Government established, by a preponderance of the

evidence, that Ladson possessed a firearm during a violent crime. * See, e.g., United

States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009) (“[T]he district court’s credibility

determinations receive great deference” (internal quotation marks omitted)).


       *
        The Government alleged that Ladson violated his supervised release by inter alia
possessing a firearm during a crime of violence. However, during the revocation
proceeding, the Government stated that it would only proceed on the allegation that
Ladson, a convicted felon, possessed the firearm. Nonetheless, the district court found
Ladson possessed a firearm during a violent crime, and the criminal judgment reflects the
same. Neither party objected, and we find no plain error in this regard.


                                            2
       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

will affirm a revocation sentence that “is within the prescribed statutory range and is not

plainly unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).

“When reviewing whether a revocation sentence is plainly unreasonable, we must first

determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010). A revocation sentence is procedurally reasonable if the district court

adequately explains the sentence after considering the Chapter Seven policy statements

and the applicable 18 U.S.C. § 3553(a) (2012) factors. United States v. Slappy, 872 F.3d

202, 207 (4th Cir. 2017). A revocation sentence is substantively reasonable if the court

states a proper basis for concluding that the defendant should receive the sentence

imposed, up to the statutory maximum. Crudup, 461 F.3d at 440. Only if a sentence is

either procedurally or substantively unreasonable is a determination then made as to

whether the sentence is plainly unreasonable. United States v. Moulden, 478 F.3d 652,

657 (4th Cir. 2007).

       Here, the district court accepted Ladson’s policy statement range of 21 to 24

months’ imprisonment. The court adequately explained the imposed sentence, and

provided a proper basis for concluding that Ladson should receive the statutory maximum

sentence of 24 months. Accordingly, we find that Ladson’s sentence is both procedurally

and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the revocation of

                                            3
Ladson’s supervised release and the sentence imposed. This court requires that counsel

inform Ladson, in writing, of the right to petition the Supreme Court of the United States

for further review. If Ladson requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was

served on Ladson.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            4